*222MEMORANDUM **
Morris Paulton, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to comply with a court order. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Thompson v. Housing Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986), and we affirm.
The district court did not abuse its discretion by dismissing Paulton’s section 1983 complaint for failure to comply with a court order, because Paulton failed to file an amended complaint or advise the court that he wished to dismiss the complaint voluntarily. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61, 1263 (9th Cir.1992) (explaining that district courts have inherent power to control their dockets, and while dismissal is a harsh penalty that should only be imposed in extreme circumstances, it may be appropriate for failure to comply with an order to file an amended complaint).
Paulton’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.